Citation Nr: 0807694	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-37 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected psychoneurosis, anxiety reaction, with 
post-traumatic stress disorder symptoms, evaluated as 10 
percent disabling for the period from February 19, 2004 to 
August 2, 2004.

2.  Entitlement to an increased evaluation for service-
connected psychoneurosis, anxiety reaction, with 
post-traumatic stress disorder symptoms, evaluated as 10 
percent disabling for the period on and after November 1, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The medical evidence of record shows that, for both periods 
on appeal, the veteran's psychoneurosis, anxiety reaction, 
with post-traumatic stress disorder (PTSD) symptoms is 
manifested by flattened affect, depressed mood, 
near-continuous depression affecting the ability to function 
independently, appropriately, and effectively, sleep 
impairment, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, intrusive 
thoughts, nightmares, avoidance behavior, difficulty 
concentrating, and an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for 
psychoneurosis, anxiety reaction, with PTSD symptoms, for the 
period from February 19, 2004 to August 2, 2004, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for an evaluation of 70 percent for 
psychoneurosis, anxiety reaction, with PTSD symptoms, for the 
period on and after November 1, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in August 2004 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in an October 
2005 statement of the case.  See Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  Accordingly, the 
Board finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for psychoneurosis, anxiety reaction was 
granted by a September 1968 rating decision and a 30 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9400, effective February 14, 1968.  A March 1981 rating 
decision reduced the evaluation to 10 percent, effective July 
1, 1981.  Subsequently, a March 2005 rating decision 
recharacterized the disability as psychoneurosis, anxiety 
reaction, with PTSD symptoms and assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.29, for the period 
from August 3, 2004 to October 31, 2004.  The March 2005 
rating decision continued the 10 percent evaluation for the 
period on and after November 1, 2004.

A March 2004 VA treatment plan gave diagnoses of PTSD and 
polysubstance dependence.  The examiner assigned a GAF of 45, 
which contemplates serious symptoms, such as suicidal 
ideation, severe obsessional ritual, or frequent shoplifting, 
or serious impairment in social, occupational, or school 
functioning, such as no friends or an inability to keep a 
job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE 
DSM-IV, 46-47 (1994) (DSM-IV).

A March 2004 VA psychological assessment stated that on 
examination, the veteran appeared thin and undernourished.  
His affect and mood were depressed, but he was polite and 
cooperative.  The veteran's cognitive functioning was 
average, and he was alert and oriented.  His statements were 
organized and reality-oriented, without evidence of 
hallucinations or delusions.  The veteran experienced severe 
depression which was manifested by severe feelings of 
sadness, hopelessness, anhedonia, sleep difficulties, and 
concern about physical problems, as well as moderate levels 
of guilt, low self-concept, feeling like a failure, poor 
appetite, indecisiveness, and lethargy.  The veteran also 
experienced multiple symptoms of PTSD, specifically intrusive 
thoughts, nightmares, avoidance behavior, anhedonia, 
restricted affect, sense of a foreshortened future, 
difficulties concentrating, severe hypervigilance, and severe 
startle response.  The diagnoses were PTSD, polysubstance 
abuse, and major depressive disorder, recurrent, severe.

In a March 2004 VA mental health report, the veteran 
complained of nightmares, sleep impairment, a poor appetite, 
low self-esteem, and paranoia.  On mental status examination, 
he was alert and dressed casually.  The veteran was 
cooperative, polite, and had normal psychomotor activity.  
His speech was of normal rate, tone, and rhythm, and his mood 
was improved.  The veteran's affect was restricted and his 
thought process was linear and goal directed.  He denied 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or delusions.  The veteran's insight and 
judgment were fair.  The assessment was PTSD and major 
depression versus substance induced mood disorder.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.  See Id.

In an April 2004 VA psychotherapy report, the veteran 
complained of nightmares, flashbacks, and hypervigilance.  
The diagnoses were PTSD, recurrent major depressive disorder, 
and polysubstance dependence.

An April 2004 VA treatment plan report gave diagnoses of PTSD 
and polysubstance dependence.  The examiner assigned a GAF of 
45, which contemplates serious symptoms.  See Id.

A second April 2004 VA psychotherapy report stated that the 
veteran's speech was rapid, and he complained of sleep 
impairment and anxiety.

In an April 2004 VA mental health report, the veteran 
complained panic attacks once or twice a week, nightmares 
once or twice a week, and depression.  On mental status 
examination, he was alert and dressed casually.  The veteran 
was cooperative, polite, and had normal psychomotor activity.  
His speech was of normal rate, tone, and rhythm, and his mood 
was improved.  The veteran's affect was restricted and his 
thought process was linear and goal directed.  He denied 
suicidal or homicidal ideation, auditory or visual 
hallucinations, or delusions.  The veteran's insight and 
judgment were fair.  The assessment was PTSD and major 
depression versus substance induced mood disorder.  The 
examiner assigned a GAF score of 45, which contemplates 
serious symptoms.  See Id.

In a May 2004 VA psychotherapy report, the veteran complained 
of panic attacks and sleep impairment.  The diagnoses were 
PTSD, recurrent major depressive disorder, panic disorder, 
and polysubstance dependence.

In a May 2004 VA group psychotherapy report, the veteran 
reported experiencing a panic attack.

In a second May 2004 VA psychotherapy report, the veteran 
reported experiencing a panic attack and anger.  The 
diagnoses were PTSD, recurrent major depressive disorder, 
panic disorder, and polysubstance dependence.

A June 2004 VA treatment plan gave diagnoses of PTSD and 
polysubstance dependence.  The examiner assigned a GAF of 45, 
which contemplates serious symptoms.  See Id.

A July 2004 VA treatment plan gave diagnoses of PTSD and 
polysubstance dependence.  The examiner assigned a GAF of 45, 
which contemplates serious symptoms.  See Id.

In a July 2004 VA mental health report, the veteran 
complained of occasional nightmares, occasional flashbacks, 
sleep impairment, intermittent panic attacks, and 
irritability.  He denied any symptoms of mania, hypomania, or 
obsessive-compulsive disorder.  The veteran denied auditory 
or visual hallucination, delusion, and paranoid ideation.  On 
mental status examination, he was casually groomed and 
cooperative with good eye contact.  The veteran had normal 
psychomotor activity and was in no acute distress.  He was 
alert and oriented to time, person and place.  The veteran's 
speech was regular in rate and rhythm.  His mood was 
"good," his affect was euthymic, and his thought process 
was linear and goal directed.  He denied suicidal or 
homicidal ideation, auditory or visual hallucinations, 
delusions, and paranoid ideation.  The veteran's insight and 
judgment were fair and he had good impulse control.  The 
assessment was chronic PTSD, polysubstance abuse, in early 
full remission, and rule out panic disorder.  The examiner 
assigned a GAF score of 60 to 65.  A GAF score of 60 
contemplates moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  A GAF score of 65 contemplates some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy or theft within the household, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Id.

A January 2005 VA treatment plan stated that the veteran was 
unemployed, "will not be seeking community employment and 
will not be working with the vocational rehabilitation team 
due to the severity of his psychiatric problems."  The 
diagnoses were PTSD, recurrent major depressive disorder, and 
polysubstance dependence.  The examiner assigned a GAF score 
of 45, which contemplates serious symptoms.  See Id.

A January 2005 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran complained of nightmares, startlement, 
hypervigilance, and anxiety.  On mental status examination, 
there was no major impairment of thought processes or 
communication.  The veteran denied hallucinations and 
delusions.  He made adequate eye contact and interacted well.  
The veteran denied suicidal or homicidal ideation, but felt 
hopeless.  He was able to maintain personal hygiene and was 
fully oriented in all spheres.  The veteran reported that his 
memory was "not bad."  He showed no compulsive behavior, 
but often obsessed "over the thought that he will never be 
worth anything."  The veteran's speech was logical and goal 
directed, and the rate and flow ere normal.  He reported 
panic attacks once or twice a week and his mood was generally 
"quite depressed."  On a scale of 1 to 10, with 10 being 
the worst, the veteran rated his usual mood as an 8.  He was 
able to control his impulses, but was easily angered.  The 
veteran's main method of dealing with problems was by 
avoidance and isolation from others.  He reported sleep 
impairment and a poor appetite.  The examiner stated that 
that "[i]n short, his psychosocial adjustment is quite 
poor."  The report stated that in October 2004, the veteran 
was administered 3 psychiatric tests which showed him to be 
severely depressed and anxious.  The diagnoses were 
generalized anxiety disorder, PTSD, and polysubstance abuse 
in remission.  The examiner assigned a GAF score of 55, which 
contemplates moderate symptoms.  See Id.  The examiner 
concluded

[i]n summary, [the veteran] shows the 
signs and symptoms of both [PTSD] and a 
generalized anxiety disorder.  As [PTSD] 
is one of the sub-groups of anxiety 
disorder, the diagnoses are consistent 
with one another.  His [PTSD] appears to 
be at a mild to moderate level as does 
his overall anxiety.  The major problem 
at this time is that the [veteran] 
appears to be totally unemployable.  He 
has been homeless most of his life and 
has had only ten jobs, rarely lasting 
more than two months at any job.  The 
likelihood of a 57-year-old person with 
no defined work skills with a history of 
emotional and substance abuse disorder 
finding gainful employment is extremely 
unlikely.  He appears to be totally 
unemployable at this time.

In a February 2005 VA mental health report, the veteran 
complained of severe nightmares, anxiety, sleep impairment, 
irritability, and decreased appetite.  On mental status 
examination, the veteran was alert and oriented to time, 
place, person, and object.  He was casually dressed with fair 
grooming and good hygiene.  The veteran's speech was regular 
in rate and rhythm and had a normal volume and tone.  He was 
very polite, pleasant, and cooperative, without aggressive or 
agitated behavior.  The veteran's psychomotor activity was 
normal and he had good eye contact.  He was negative for 
suicidal or homicidal ideation, auditory or visual 
hallucinations, and delusions.  The veteran's thought process 
was linear and goal directed, and his mood was "fairly 
good."  His affect was somewhat subdued, and his insight was 
partial to fair.  The diagnoses were PTSD, panic disorder, 
history of generalized anxiety disorder, alcohol dependence 
in remission, cocaine dependence in remission, and mood 
disorder not otherwise specified.  The examiner assigned a 
GAF score of 50 to 55, which contemplates serious to moderate 
symptoms.  See Id.

In a March 2005 VA mental health report, the veteran reported 
reduced nightmares, reduced sleep impairment, improved 
appetite, and improved mood.  The report stated that the 
veteran was still cautious in development of relationships, 
but was not as isolative as he had been previously.  The 
veteran denied suicidal or homicidal ideation and auditory or 
visual hallucinations.  He reported no flashbacks and an 
improvement in both hypervigilance and startle response.  The 
veteran reported no recent panic attacks, good energy, no 
anhedonia, and denied symptoms of obsessive-compulsive 
disorder, generalized anxiety disorder, or mania.  On mental 
status examination, the veteran was alert and oriented to 
time, place, person, and object.  He was casually dressed 
with appropriate grooming.  The veteran's speech had a 
slightly decreased rate, but regular rhythm.  He was soft-
spoken with a slightly subdued inflection.  The veteran was 
pleasant and cooperative with no aggressive or agitated 
behavior.  He had normal psychomotor activity and good eye 
contact.  The veteran's thought content was negative for 
suicidal or homicidal ideation, auditory or visual 
hallucinations, and delusions.  His thought process was 
linear and goal-directed.  The veteran's mood was upbeat, his 
affect was mood-congruent, he had partial insight, and his 
judgment was good.  The diagnoses were PTSD, panic disorder, 
history of generalized anxiety disorder, alcohol dependence 
in remission, cocaine dependence in remission, and mood 
disorder not otherwise specified.  The examiner assigned a 
GAF score of 50 to 55, which contemplates serious to moderate 
symptoms.  See Id.

An April 2007 Social Security Administration decision stated 
that the veteran had a long history of mental problem 
attributed to Vietnam-era military service.  The decision 
stated that the veteran was receiving ongoing medication and 
treatment, including individual psychotherapy for PTSD and 
major depression, without significant relief in overall 
symptomatology.  "Treatment notes document complaints of 
crying, chronic anxiety, panic attacks, insomnia, depression, 
poor concentration, and worry as well as nightmares and 
episodes of intense fear, helplessness, and horror."  The 
decision stated that a recent psychiatric examiner 
"diagnosed [PTSD], chronic alcohol abuse and dependence, 
mild dementia secondary to alcohol abuse, and a severe 
personality disorder with a GAF of 30."  A GAF score of 30 
contemplates behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment, such as sometimes being 
incoherent, acting grossly inappropriately, or having a 
suicidal preoccupation, or an inability to function in almost 
all areas, such as staying in bed all day, or having no job, 
home or friends.  See Id.  The decision stated that the 
veteran's family members reported that he does not bathe and 
is very argumentative.  The decision concluded that the 
veteran's "medically diagnosed [PTSD], major depression, and 
personality disorder result in moderate limitations in 
activities of daily living, marked difficulties maintaining 
social functioning, and marked difficulties maintaining 
concentration, persistence, and pace with one or two repeated 
episodes of decompensation."  The decision concluded that 
the veteran was considered disabled for Social Security 
Administration purposes.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent evaluation is warranted for mental disorders 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behaviour, self-
care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for mental disorders 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, a 100 percent rating.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent evaluation for both periods on 
appeal under the provisions of Diagnostic Code 9400.  See 38 
C.F.R. § 4.7 (2007).  The medical evidence of record shows 
that, for both periods on appeal, the veteran's 
psychoneurosis is manifested by flattened affect, depressed 
mood, near-continuous depression affecting the ability to 
function independently, appropriately, and effectively, sleep 
impairment, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, intrusive 
thoughts, nightmares, avoidance behavior, difficulty 
concentrating, and an inability to establish and maintain 
effective relationships.

The veteran did not demonstrate suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, or 
spatial disorientation, all of which are listed under the 
requirements for a 70 percent rating.  However, the 
predominant aspects of the veteran's psychoneurosis are 
chronic, severe and highly disabling depression and anxiety.  
The medical evidence of record shows that this depression and 
anxiety has led to, or is related to, most of the events 
which have resulted in the veteran's current state, including 
imprisonment, psychiatric commitment, alcohol abuse, drug 
abuse, homelessness, unemployment, and social isolation.

This serious level of occupational and social impairment is 
substantiated by the veteran's GAF scores.  Of 12 GAF scores 
recorded in the periods on appeal, 6 were scores of 45, 
contemplating serious symptoms, 2 were scores of 50 to 55, 
contemplating serious to moderate symptoms, 2 were scores of 
55, contemplating moderate symptoms, 1 was a score of 60 to 
65, contemplating moderate to mild symptoms, and 1 was a 
score of 30, contemplating an inability to function in most 
areas.  Disregarding the 2 extreme scores of 60 to 65 and 30, 
the veteran's remaining GAF scores clearly show that he was 
predominantly rated in the serious symptomatology range, 
indicating serious impairment in social and occupational 
functioning.  See DSM-IV.  These GAF scores are consistent 
with the general picture that is created by the veteran's 
medical records.

The 70 percent evaluation is further substantiated by the 
findings in the April 2007 Social Security Administration 
decision, which found that the veteran's psychoneurosis 
resulted in marked difficulties maintaining social 
functioning, concentration, persistence, and pace.  The April 
2007 decision further concluded that the veteran was 
unemployable due to his disability, a finding which is 
consistent with the opinion of the examiner in the January 
2005 VA mental disorders examination report.  The January 
2005 VA treatment plan also stated that the veteran could not 
work "due to the severity of his psychiatric problems."  
Accordingly, based on all the evidence of record, the medical 
evidence most closely approximates the criteria contemplated 
for a 70 percent evaluation, for both periods on appeal, 
under the provisions of Diagnostic Code 9400.

However, a rating in excess of 70 percent is not for 
assignment as the evidence of record does not show that, for 
either period on appeal, the veteran has ever had gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behaviour, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9400.  After review of the evidence there is also no 
evidence of record that would warrant a rating in excess of 
70 percent for the disability at issue at any time during the 
periods pertinent to this appeal.  38 U.S.C.A. § 5110 (West 
2002); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
100 percent evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

An evaluation of 70 percent disabling, but no greater, for 
psychoneurosis, anxiety reaction, with post-traumatic stress 
disorder symptoms, for the period from February 19, 2004 to 
August 2, 2004, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 70 percent disabling, but no greater, for 
psychoneurosis, anxiety reaction, with post-traumatic stress 
disorder symptoms, for the period on and after November 1, 
2004, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


